UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6497



WILLIAM HENRY HARRISON,

                                             Plaintiff - Appellant,

          versus

VANESSA P. ADAMS, Warden, Petersburg Federal
Correctional Complex; JOSEPH BROOKS, Former
Warden,    Petersburg    Federal    Correctional
Complex; JAMES CROSS, Former Acting Warden,
FCC Petersburg; CORNELIA JANZEN, Legal Liaison
& Administrative Remedy Coordinator, FCC
Petersburg;    HARLEY   G.   LAPPIN,   Director,
Federal Bureau of Prisons; HARRELL WATTS,
General     Counsel/Administrative        Remedy
Coordinator, B.O.P.; KIMBERLEY WHITE, Mid-
Atlantic Region Admin. Remedy Coordinator,
B.O.P.; DENISE M. GOTTLIEB, Mid-Atlantic
Region Admin. Remedy Coordinator, B.O.P., D.
PARKER, Unit Manager, FCC Petersburg Medium;
MR. CRENELL, Counselor, Petersburg FCC Medium;
DOCTOR   LAYBOURNE,    M.D.,   Petersburg   FCC;
PHYSICIAN’S ASSISTANCE PANAGUITON, P.A. at
Petersburg FCC; J. FAJARDO, P.A. at Petersburg
FCC; P.A. NEGRON, P.A. or Former P.A. at
Petersburg FCC; MR. WYRICK, Unit Manager, Lee
Hall,   Petersburg FCC; M. T. HARDING, Case
Manager, Lee Hall, Petersburg FCC; M. C.
SPEIGHTS, Counselor, Lee Hall, Petersburg FCC;
MR. WHEELER, Counselor, Lee Hall, Petersburg
FCC; JANET MORRIS, Supervisor of Education,
Petersburg FCC, DAWN RANKE, Former Associate
Warden for Programming, Petersburg FCC Low;
LIEUTENANT DESROCHES, Petersburg FCC Low;
OFFICER     BLEVINS,     Corrections     Officer
Petersburg FCC; LORRAINE HILL, Secretary, BOP;
ANNETTE   BAILEY,    Secretary,   BOP;   OFFICER
MILLEMAC, C.O.,
                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:06-cv-00501-TSE)


Submitted:   October 31, 2007           Decided:   December 11, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William Henry Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

           William   Henry   Harrison   appeals   the   district   court’s

orders: (1) dismissing under 28 U.S.C. § 1915A(b) (2000) his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971); and (2) denying his

motion for reconsideration.      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       Harrison v. Adams, No. 1:06-cv-00501-TSE

(E.D. Va. Feb. 8, 2007; filed Mar. 19, 2007, entered Mar. 20,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -